Case: 1:18-cv-02624 Document #: 217 Filed: 06/02/20 Page 1 of 1 PageID #:2850

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Adam Gray
                                    Plaintiff,
v.                                                       Case No.: 1:18−cv−02624
                                                         Honorable John Z. Lee
Elizabeth K. Barton, et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, June 2, 2020:


         MINUTE entry before the Honorable John Z. Lee: The Court orders the parties to
file a joint status report by July 29, 2020. The report, which shall be as concise as
possible, shall address: (1) the progress of discovery; (2) the status of briefing on any
unresolved motions; (3) for cases without any future court dates, an agreed proposed
schedule for the next 60 days; (4) for cases that have future court dates, an agreed revised
schedule if the current schedule needs revision; (5) a request for any agreed action that the
Court can take without a hearing; (6) whether the parties believe a telephonic hearing or
in−person hearing is necessary in the immediate future, and, if so, the issue(s) that
warrants discussion.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
